DETAILED ACTION
The office action is in response to original application filed on 12-4-19. Claims 1-3 and 7-14 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of power conversion devices ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7-8 and 13-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017 /0179727 to VALDERREY SANCHEZ et al. (“VALDERREY SANCHEZ”) in view of US 7,482,710 to Ichinose et al. (“Ichinose”).
Regarding claim 1, VALDERREY discloses a plurality of power conversion devices (fig. 2, 105); a power system (fig. 2, 106), and the controller being configured to determine electrically conducted to the power system and the number of the power conversion devices in a standby state reaches a predetermined number 
But, VALDERREY does not discloses a plurality of breakers respectively connected to the plurality of power conversion devices and configured to perform switching of electrical connections between the power conversion devices and a controller configured to control the plurality of breakers and switch connection states of the plurality of power conversion devices, whether or not the connected breaker is in an ON state and wherein the breaker switches between an ON state and an OFF state;
However, Ichinose discloses a plurality of breakers (fig. 1, 1-07, 2-07) respectively connected to the plurality of power conversion devices and configured to perform switching of electrical connections between the power conversion devices and a controller (fig. 1, 3-01) configured to control the plurality of breakers and switch connection states of the plurality of power conversion devices, whether or not the connected breaker is in an ON state (Col. 3, lines 29-32, controller 1-08 controls a breaker 1-07) and wherein the breaker switches between an ON state and an OFF state;
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify VALDERREY by adding breakers as part of its configuration as taught by Ichinose, in order to opens or close 
Regarding claim 2, VALDERREY discloses the controller controls the plurality of breakers and changes the number of the power conversion devices in the standby state (para; 0021, lines 1-2, Switching at least one converter from the first standby state to the third state), if the controller determines that the number of the power conversion devices in the standby state reaches a predetermined number (para; 0013, control means are configured to switch at least a converter from the first standby state to the third state).
Regarding claim 3, VALDERREY discloses the controller controls the plurality of power conversion devices (para; 0013, control means are configured to switch at least a converter from the first standby state to the third state) and places the power conversion devices in the standby state into an operating state (para; 0031 and fig. 3), if the controller determines that the number of the power conversion devices in the standby state is a predetermined number (para; 0021, lines 1-2, Switching at least one converter from the first standby state to the third state).
Regarding claim 7, VALDERREY discloses the controller instructs other power conversion devices that are in an operating state (para; 0031 and fig. 3) to reduce an active power output by the power conversion device (para; 0042, lines 5-
Regarding claim 8, VALDERREY discloses the controller instructs the other power conversion devices that are in an operating state to reduce a reactive power output (para; 0042, lines 5-6, number of required active converters can be performed periodically) by the power conversion device that has been changed from the standby state to the operating state (para; 0014, required reactive power is higher than a reactive power capability of converters on the second running state and the third state combined).
Regarding claim 13, VALDERREY discloses a plurality of power conversion devices (fig. 2, 105); and an electrical connection (fig. 2, Switching between # 106 and # 109) between the power conversion device and a power system (fig. 2, 106), so that the number of the power conversion devices in a standby state does not reach a predetermined number (para; 0021, lines 1-2, Switching at least one converter from the first standby state to the third state).
But, VALDERREY does not discloses a plurality of breakers respectively connected to the plurality of power conversion devices and configured to perform switching of wherein the breaker switches an ON state and an OFF state, wherein a connection of the plurality of breakers is switched

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify VALDERREY by adding breakers as part of its configuration as taught by Ichinose, in order to opens or close and thereby the power system is cut off or connect the system is subject to voltage variation of the power system.
Regarding claim 14, VALDERREY discloses an electrical connections (fig. 2, Switching between # 106 and # 109) between the power conversion device and a power system (106), and determine whether or not the number of the power conversion devices in a standby state reaches a predetermined number (para; 0021, lines 1-2, Switching at least one converter from the first standby state to the third state).
But, VALDERREY does not discloses a connection terminal connected to a plurality of breakers, the breakers being respectively connected to the plurality of power conversion devices and configured to perform switching of the breaker switches between an ON state and an OFF state; and a controller configured to 
However, Ichinose discloses a connection terminal (fig. 1, black dot connection 1-07 and 2-07) connected to a plurality of breakers (fig. 1, 1-07, 2-07), the breakers being respectively connected to the plurality of power conversion devices (fig. 2, 105) and configured to perform switching of the breaker switches between an ON state and an OFF state; and a controller (fig. 1, 3-01) configured to control the plurality of breakers via the connections terminal and switch connection states of the plurality of power conversion devices are switched;
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify VALDERREY by adding breakers as part of its configuration as taught by Ichinose, in order to opens or close and thereby the power system is cut off or connect the system is subject to voltage variation of the power system.
Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 4, the closest prior art reference VALDERREY SANCHEZ et al. (2017 /0179727) discloses “a plurality of converters, which are dynamically switched between at least a first standby state, a second running state, 
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ISHIGAKI et al. US 2015/0280579 Al- power supply system including a first power supply and a second power supply. The power supply system includes a power conversion circuit capable of bi-directionally sending and receiving power by bidirectional voltage conversion between the first power supply and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ESAYAS G YESHAW/Examiner, Art Unit 2836